863 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Antonio Ortega TORRES, true name, Henry Forero, Petitioner-Appellant,v.U.S. ATTORNEY GENERAL, Edwin Meese, III, Bill R. Story,Warden, F.C.I., Ashland, KY, Respondents-Appellees.
No. 88-5716.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1988.

Before LIVELY and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This pro se petitioner appeals an order of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  He now moves for the appointment of counsel.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner, Antonio Ortego Torres, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2241 in the District Court of the Eastern District of Kentucky.  In support of his request for that relief, he related that in July 1986 he had been tried and convicted of various unspecified drug-related offenses in the United States District Court for the Central District of California.  Petitioner further alleged that he had filed an appeal from those convictions with the Ninth Circuit Court of Appeals, but that the court had yet to render a decision in the case due to difficulties in obtaining a transcript of his trial.  Characterizing the delay in the disposition of his appeal as a violation of due process, petitioner sought the reversal of his convictions and his immediate release from custody.  Acting upon the recommendation of its magistrate, however, the district court concluded that such relief was unwarranted and ordered the dismissal of the petition for habeas relief.  Petitioner then filed this appeal.


3
Upon review this panel concludes that the district court did not err in dismissing the petition for a writ of habeas corpus.  Accordingly, the motion for appointment of counsel is hereby denied and the district court's final order entered June 17, 1988, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.